Dear Mr. Wiltz,
This office is in receipt of your opinion request dated January 10, 1996, in which you ask whether, as chief of Police for the Village of Parks, you are entitled to vacation time and, if so, may the Village compensate you for unused vacation time.
LSA-R.S. 42:421 provides for annual leave and a limitation on the amount of payment in lieu thereof. However, this statute concerns only to "officer[s] or ex-officer[s] of the state or of any state agency, appointed by the governor" and "any employee of the state or of any state agency." As an elected official for a municipality, the chief of police for the Village of Parks does not fall within the scope of this statute.
LSA-R.S. 33:2214 concerns the annual vacation and sick leave provisions relative to the fire and police departments of Lawrason Act municipalities and parishes of the state. However, LSA-R.S. 33:2211(A) states that:
        The provisions of this Subpart shall apply to municipalities having a population of not less than twelve thousand nor more than two hundred fifty thousand . . .
While the Village of Parks is a Lawrason Act municipality, the 1990 Census places the population for the Village of Parks at five hundred and sixty-five (565). Therefore, LSA-R.S. 33:2214 would not apply to your concerns. However, even if Parks did have the requisite population, LSA-R.S. 33:2214 only entitles "employees of municipal police departments" to accrue annual leave or vacation time and would not apply to an elected chief of police since, as an elected official, he is not considered an "employee" for these purposes. Opinions 83-414; 85-766.
However, as stated in Opinion 91-88, an elected chief of police in a Lawrason Act municipality may be granted reasonable vacation leave by the governing authority of the municipality on their own action. In Opinion 89-222, this office determined that the vacation policy of the City of Minden did not exclude elected officials and was binding upon the municipality because the legislature has not preempted by statute the right of a municipality to govern their own annual leave benefits. Consequently, if the governing authority of Parks does not have any formal policy on point, we urge you to seek their action in this matter.
Finally, if the governing authority does formally provide for your annual leave, whether you may be compensated for any unused leave also rests on whether they have provided for this possibility.
I trust this adequately addresses your questions. Should you require further assistance, please contact this office.
Very truly yours,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                               BY: CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL